Merrick, 0. J.
This is an indictment under the sixteenth and seventeenth . sections of'the section forty-one of the Act of 1806, called the Black Code. Bullard § Curry, p. 61. A fine of f400 was imposed upon the defendant, White, and he appeals.
The indictment was found on the 6th of May, 1857, and charges the offence on the 27th day of November of the same year (1857).
No bill of exception having been taken to the admission of the declarations of Ward, in evidence or the charge of the Judge in reference to them, we are without power to reverse the judgment of the lower court on that account, although the jury may have disregarded such instructions. The District Judge had the power, and it was his duty to grant a new trial, if he thought the verdict of the jury was against the law and the evidence.
The defendant did not object to the indictment before the jurors were sworn, and as time was not of the essence of the offence, we must presume that an of-fence committed before the finding of the indictment and not barred by the statute of limitations, was proven. Act 1855, p. 175, sec. 17 and 18.
We are of the opinion that the offence charged in the indictment, was not repealed by the Act of 1855 relative to crimes and offences, (Acts 1855, p. 131,) nor by the Act relative to slaves of 1857, p. 229. No section in either of those Acts treats of the subject-matter of the sections No. 16 and 17 of sec. 41 of the Act of 1806, nor are they in conflict with the same. Neither are we prepared to say, with reference to these two-statutes, that the Legislature intended us to look elsewhere for the subject-matter of them, than, in the body of the Acts themselves.
We know no law which requires the prosecution under these sections of the Act of 1806 to be conducted as a civil suit. On the contrary, we think that the terms, conviction and offence, used in them, imply a prosecution by information or indictment. Moreover, the first offence specified in section 16, viz, the offence of killing the slave of another, could be prosecuted in no other manner. Const. 1852, Art. 103. The case of the State v. Linton, 3 Rob. 55, is not in conflict with these views.
Judgment affirmed.